DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Pre-Brief conference request filed January 4, 2022 in response to Examiner’s Final Office Action has been reviewed. Claims 1-20 are pending. Claims 1, 9 and 13 are amended. 


Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The prior art of record fails to teach or suggest individually controlling the operation of the camera based on the detection of the power transition wherein controlling the operation of the camera comprises disabling the camera in response to the detection of and during the power transition between a sleep state and a power on state as set forth in independent claims 1, 9 and 13.
	Dependent claims 2-8; 10-12 and 14-20 being further limiting to the independent claims 1, 9 and 13 are also allowed. 
	The closet prior art, Bandyopadhyay et al., US Patent Application Publication No 2015/0050916 teaches operating a mobile device having an above-lock state and a below-lock state comprises receiving input data requesting invocation of an camera application when the mobile device is in The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/THUY N PARDO/Primary Examiner, Art Unit 2691